Citation Nr: 1021449	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1983 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board remanded this matter in March 2009 for further 
development which was to include efforts to obtain VA 
treatment records from John Cochrane VA Medical Center (VAMC) 
and Jefferson Barracks VAMC, and, to schedule the Veteran for 
a new VA audiological examination to determine the nature and 
etiology of his claimed hearing loss.  The Board is satisfied 
that the action directed in its remand have been met with 
compliance and is prepared to proceed with appellate 
consideration of the issue framed above.


FINDING OF FACT

The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1112, 1113, 1131,  5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the appeal have been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Also, certain chronic diseases, including organic diseases of 
the nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss is warranted.  

In various statements, the Veteran asserted that his current 
bilateral hearing loss and his service-connected tinnitus are 
the result of noise exposure while in service.  In his 
January 2004 claim, he indicated that he served topside 
aboard watercraft for over two years.  In a February 2005 
statement, he explained further that he served aboard 
hovercraft that were equipped with five turbine engines.  His 
duty aboard the hovercraft required him to work less than 30 
feet from these turbine engines.  The Veteran recalled that 
hearing protection was made available during his active duty 
service; however, it did not effectively block the reported 
noise.

In a February 2005 statement, the Veteran admitted that he 
did not seek medical treatment for his hearing loss during 
service, as he did not believe that his hearing loss during 
service was to the extent that he needed treatment.  

In this regard, the Board notes that audiological testing 
performed at the Veteran's March 1983 enlistment examination 
revealed mildly elevated puretone results in the left ear at 
4000 Hertz, but grossly normal hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
25
LEFT
5
0
15
20
30

Records from August 1983 and December 1985 reflect that the 
Veteran was issued earplugs.  The Veteran showed increased 
puretone thresholds at an audiological examination performed 
in December 1985.  Nonetheless, his hearing remained within 
normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
30
35
LEFT
15
5
25
30
35

The Veteran demonstrated identical puretone threshold scores 
at his separation examination, performed one month later in 
January 1986.

The Board notes that the absence of service treatment records 
showing in-service evidence of hearing loss is not fatal to 
the claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above), and a medically sound 
basis for attributing such disability to service, may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board notes that the Veteran underwent VA audiological 
testing in December 2004, which reflected a diagnosis of 
hearing loss.  Pure tone thresholds, in decibels, were as 
follows:



 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
65
LEFT
5
10
40
60
70

Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.

At a May 2005 VA examination, puretone thresholds were 
grossly consistent with those shown in December 2004 and were 
as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
60
60
LEFT
10
10
50
65
70

The VA examiner determined that the Veteran had mild to 
moderately severe mid to high frequency sensorineural hearing 
loss in the right ear and moderate to moderately severe mid 
to high frequency sensorineural hearing loss in the left ear.  
Speech audiometry testing, however, was not performed.

Audiological testing performed at his most recent June 2009 
VA examination revealed the following puretone scores:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
70
65
LEFT
5
15
45
65
70

Speech audiometry testing revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  

VA audiometric testing results clearly establish hearing loss 
disability in each ear as defined in 38 C.F.R. § 3.385 at the 
December 2004, May 2005 and June 2009 examinations.  The 
question remains, however, as to whether there exists a 
medical nexus between such bilateral hearing loss and 
service.

As previously discussed, December 2004 VA records indicate 
disabling bilateral hearing loss.  At that time, the Veteran 
reported that he had experienced hearing loss since leaving 
service.  Despite the history provided by the Veteran, 
however, the December 2004 record does not contain any 
opinions as to the etiology of the hearing loss.  Subsequent 
VA records document an ongoing diagnosis of hearing loss, but 
also do not express any etiology opinions.

The Board observes that limited private treatment records 
from 1998 through 2008 were also included among the records 
provided by the VAMC.  These private records primarily 
indicate treatment for orthopedic and neurological disorders 
of the neck and shoulders, as well as various other unrelated 
injuries and illnesses.  They do not reflect any treatment 
for hearing loss, nor do they provide any etiology findings 
for hearing loss.

The May 2005 VA examiner opined that the Veteran's right ear 
mild to moderately severe mid to high frequency sensorineural 
hearing loss and left ear moderate to moderately severe mid 
to high frequency sensorineural hearing loss were "not as 
likely as not" related to his military service.  
Nonetheless, the Board does not afford that etiology opinion 
much probative weight, as the opinion was formed without 
complete audiological testing.

At the Veteran's June 2009 VA examination, he related that 
had been experiencing hearing problems for "several years."  
Although the Veteran also reported that he first noticed his 
hearing loss during his first marriage, which was from 1986 
to 1993, he was unable to provide a specific period of onset 
within that seven-year period.  With regard to his post-
service occupational history, the Veteran reported that he 
worked as a painter and welder in a production factory 
setting for approximately fifteeen years.  This employment 
was followed by a period of work as a truck driver.  
Recreationally, the Veteran reported that he used to go deer 
and squirrel hunting and that he still participated in 
occasional target shooting.  According to the Veteran, 
hearing protection was "sometimes" worn.  Although the 
Veteran's claims file was apparently unavailable to the VA 
examiner prior to the June 2009 examination, it was 
subsequently provided.  In an addendum provided later the 
same month, the VA examiner concluded, "it is not as least 
as likely as not [sic] that the [V]eteran's hearing loss is 
related to his military service, but instead to his 
occupational noise or even natural progression of hearing 
loss."  In support of her conclusion, the VA examiner noted 
that, upon enlistment, the Veteran had normal hearing for the 
right ear and mild hearing loss at 4000 Hertz for the left 
ear; and that, even though upon separation both ears 
indicated mild hearing loss from 3000 to 4000 Hertz, this 
loss is not considered disabling under VA regulations.

Considering the circumstances of the Veteran's service, his 
report that he wore hearing protection but it did not 
effectively block the reported noise as his duties aboard the 
hovercraft required him to work less than 30 feet from five 
turbine engines, the May 2005 VA examiner's statement that 
the Veteran worked in a high noise environment in the 
military, and the June 2009 VA examiner's notation that 
Veteran reported that he worked as a welder in a production 
factory setting for approximately fifteeen years after 
service, the Veteran was likely exposed to some, and possibly 
significant, noise exposure in service and as a civilian.  In 
addition, the Veteran is competent to assert the occurrence 
of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-
service noise exposure as credible.  

In this regard, the Board notes that the Veteran's service 
audiological examination results clearly reflect decreased 
hearing from time of enlistment until his separation.  
Moreover, the Veteran reported that he noticed hearing loss 
during his first marriage, which was from 1986 to 1993.  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, a lay person is generally capable of reporting that 
he or she is unable to hear.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure 
and chronicity of symptoms as credible.  

The Board also finds that the record presents an objective 
basis for attributing some of the Veteran's current hearing 
loss to service.  For service connection, in-service noise 
exposure need not be the only source of acoustic trauma; it 
must only be a contributing source.  

The Board acknowledges that the June 2009 VA examiner, an 
audiologist, opined that the Veteran's hearing loss was less 
likely as not caused by or the result of noise exposure 
during military service based on the Veteran's post-military 
occupational history and the fact that his hearing loss at 
the time of separation from service did not meet the 
requirements of 38 C.F.R. § 3.385.  It appears that this 
examiner assumed that the Veteran did not use hearing 
protection during post-service employment.  However, the 
Veteran's admission that hearing protection is worn sometimes 
appears to have been made in reference to recreational 
hunting and occasional target shooting, not his post-service 
occupations.  The Board also notes that the May 2005 VA 
examiner opined that, because the Veteran's hearing loss was 
not significantly worse at the time of separation, it could 
be attributed to the normal progression of hearing loss.  
Without more, this bare-faced statement does not establish by 
clear and unmistakable evidence "that the increase in 
disability is due to the natural progress of the disease."  
This is particularly so here, where this same VA examiner 
opined that the Veteran's tinnitus was related to in-service 
acoustic trauma and, where between enlistment and separation, 
puretone thresholds increased from 5 in both ears to 15 
(left) and 20 (right) at 500 Hertz, from 0 to 5 (left and 
right) at 1000 Hertz, from 15 to 25 (left) and from 5 to 25 
(right) at 2000 Hertz, from 20 to 30 (left and right) at 3000 
Hertz, and from 30 to 35 (left) and from 25 to 35 (right) at 
4000 Hertz.

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the Veteran's hearing loss is 
related to noise exposure coincident with his military 
service is in relative equipoise, i.e., about evenly balanced 
for and against his claim.  In these situations, the veteran 
is given the benefit of the doubt.  Consequently, reasonable 
doubt should be resolved in favor of the Veteran and service 
connection for bilateral hearing loss is granted.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


